DETAILED ACTION
Claim(s) 1-18 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2020 and 07/21/2021 are being considered by the examiner.
Claim Interpretation - 35 USC § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The claims do not invoke 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term “approximately parallel” in lines 6-7 of claim 1 is a relative term which renders the claim indefinite. The term “approximately parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, 
Regarding Claim 2, the term “in a vicinity of a straight line” in line 6 of claim 2 is a relative term which renders the claim indefinite. The term “in a vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The discloses discuses in para. [0087] that the shaft S1 may be arranged in the vicinity of a straight line L1 connecting the second end 134b of the first arm 134 and the shaft S2, shown in Fig. 14. However, the disclosure does not provide a standard, such as a measurement, of what “in a vicinity of a straight line” is referring to. Further, one of ordinary skill the art would not know what the standard for “vicinity” from the claims. For example, Fig. 14 appears to illustrate that the rotational displacement axis S1 and S2 are located in a straight line, while “in a vicinity of” appears to be stating axis S1 and S2 are not in a straight line, but near each other. For the purposes of examination, the first axis S1 and the second axis S2 are being interpreted as “in a vicinity of a straight line” if the two axes’ can be connected with a straight line.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amano et al. (Pat. No. US 6,210,340), hereinafter referred to as Amano.
The claims are generally directed towards an electronic device comprising: a base; and  5a meter that can be displaced along a plane intersecting a surface of the base, wherein the meter includes an arm that can be displaced in a direction approximately parallel to a displacement direction of the meter in accordance with a pulse wave 10of a subject, and a sensor capable of detecting displacement of the arm in accordance with the pulse wave.
Regarding Claim 1, Amano discloses an electronic device (Abstract, “pulse wave measuring device” and Fig. 1) comprising: 
a base (Fig. 1, element 5, “arm support”); and  
5a meter (Fig. 1, elements 2A, 2B, “vertically standing shaft” and “arm”) that can be displaced along a plane intersecting a surface of the base (col. 10, lines 1-11, “height of the proximal end of the arm 2b can be adjusted in relation to the shaft 2a … the arm 2b is rotatable about the shaft 2a …”), 
wherein the meter includes 

a sensor (Fig. 2A, element 82, “piezoelectric elements”) capable of detecting displacement of the arm in accordance with the pulse wave (col. 17, lines 11-24, “contact portions are positioned on the skin above the radial artery … so that the wave pulses on points are evaluated according to the output signals from piezoelectric elements”).  
Regarding Claim 2, Amano discloses the electronic device according to claim 1, 15
wherein displacement of the meter is rotational displacement about a first axis (col. 10, lines 1-11, “height of the proximal end of the arm 2b can be adjusted in relation to the shaft 2a … the arm 2b is rotatable about the shaft 2a …”), 
the displacement of the arm is rotational displacement about a second axis (col. 10, lines 1-11, “arm 2b is rotatable about the shaft 2a, so that the direction of the arm 2b in a horizontal plane can be adjusted. In addition, the arm 2b can be swiveled in a vertical plane … the position of the bracket 4 may be adjusted”, the arm, elements 3, are connected via the bracket 4), and 
the first axis is located in a vicinity of a straight line connecting the 20second axis and an outer peripheral end of the rotational displacement of the arm on a plane orthogonal to the 
Regarding Claim 3, Amano discloses the electronic device according to claim 1, wherein the arm can be displaced along a direction intersecting the 25surface of the base (col. 10, lines 1-11, “height of the proximal end of the arm 2b can be adjusted in relation to the shaft 2a … the arm 2b is rotatable about the shaft 2a …” and col. 16, line 62 - col. 17, line, 10, “perpendicular sliding plate are lowered … come into contact with the skin of the patients arm … to a predetermined depth”, pulse wave measuring unit is lowered and adjusted to be over an artery).
Regarding Claim 4, Amano discloses the electronic device according to claim 1, wherein the arm can be rotated along the surface of the base with respect to an exterior portion of the meter (col. 10, lines 1-11, “arm 2b is rotatable about the shaft 2a, so that the direction of the arm 2b in a horizontal plane can be adjusted … arm 2b can be swiveled in a vertical plane and the direction of the arm 2b in the vertical plane can be adjusted … the position of the bracket 4 may be adjusted”, the arms, elements 3, are attached via the bracket 4, therefore, the arms are rotatable along the surface of the base with respect to the meter 2a/2b).
Regarding Claim 5, Amano discloses the electronic device according to claim 1, wherein the meter can be rotated along the surface of the base with respect to the base (col. 10, lines 1-11, “height of the proximal end of the arm 2b can be adjusted in relation to the shaft 2a … the arm 2b is rotatable about the shaft 2a …”).
Regarding Claim 6, Amano discloses the electronic device according to claim 1, wherein the arm further includes a pulse contact portion configured to come into contact with a 
Regarding Claim 10, Amano discloses the electronic device according to claim 1, further comprising a stopper for regulating a range in which the meter can be displaced (Fig. 2A, elements 68 and 72, and col. 17, lines 1-10, “micrometer head is handled so that the spindle is retracted to lower the second perpendicular sliding plate … pressing legs 68 and 72 and the contact portions come into contact with the skin …”, micrometer heads are adjusted to lower the contact portions to the skin, while the arms limit a range which the contact portions ca be displaced).
Regarding Claim 11, Amano discloses the electronic device according to claim 1, further comprising an 20elastic member (Fig. 2A, element 23, “coil spring”) for pushing the arm toward a measured part of the subject when the electronic device is worn (col. 11, lines 25-31, “coil spring pulls the first perpendicular sliding plate downward …”).
Regarding Claim 12, Amano discloses the electronic device according to claim 1, wherein the sensor detects a change in an angle of the arm in accordance 25with the pulse wave of the subject (col. 17, lines 11-24, “contact portions are positioned on the skin above the radial artery … so that the wave pulses on points are evaluated according to the output signals from piezoelectric elements”, piezoelectric elements sense movement, which would be a change in an angle, from the artery).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (Pat. No. US 6,210,340), hereinafter referred to as Amano.
Regarding Claim 7, Amano discloses the electronic device according to claim 1.
However, Amano does not explicitly disclose a wearing portion used to wear the electronic device.
In a separate embodiment, Amano teaches of a pulse wave measuring device including a pulse wave measuring device (Fig. 23, element 201), an arm holder (Fig. 23, element 202), supporting members (Fig. 23, elements 203). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic 
Regarding Claim 8, modified Amano discloses the electronic device according to claim 7, wherein the wearing portion can secure the electronic device on a 10measured part of the subject (Fig. 23 and Fig 24, col. 22, line 60 - col. 23, line 3, “arm is held in the arm holder .. the skin over the radial artery is oriented upwardly …”).
Regarding Claim 9, modified Amano discloses the electronic device according to claim 7, wherein, when the electronic device is worn using the wearing portion, the meter is displaced along the plane intersecting the surface of the base (Fig. 1, element 3, Fig. 23-24, element 202, the meter, element 3 is displaced in a plane interesting the base when the arm of the patient is inserted into the wearing portion, element 202).
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (Pat. No. US 6,210,340), hereinafter referred to as Amano, in view of Hiromi Ajima (WO/2016/174839), hereinafter referred to as Ajima.
Regarding Claim 13, Amano discloses the electronic device according to claim 1.
However, Amano does not explicitly disclose wherein a natural frequency of the arm is substantially same as a frequency of the pulse wave of the subject.
Ajima teaches of an electronic device provided with a sensor to obtain a pulse wave (Abstract and Fig. 2). Ajima teaches that the measurement unit is brought into contact with the 
Regarding Claim 14, Amano discloses the electronic device according to claim 1.
However, Amano does not explicitly disclose wherein a natural frequency of the arm is any frequency within a range of 0.5 Hz to 2 Hz.
Ajima teaches of an electronic device provided with a sensor to obtain a pulse wave (Abstract and Fig. 2). Ajima teaches that the measurement unit is brought into contact with the wrist of the subject via an elastic body (para. [0017-0018]). Ajima further teaches that the elastic body is used to have an appropriate elastic modulus to prevent pulsation of the sensor unit (para. [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring disclosed by Amano to explicitly have a natural frequency within the range of 0.5 Hz to 2 Hz, as suggested by Ajima. Further, through routine experimentation and optimization, one of ordinary skill would recognize the natural frequency of the arm will vary based on the device and subject in order to prevent pulsation of the sensor unit. Ajima teaches that by using an elastic body with an 
Regarding Claim 15, Amano discloses the electronic device according to claim 1.
However, Amano does not explicitly disclose further comprising a controller configured to calculate an index based on a pulse wave acquired by detection of the displacement of the arm by the sensor, wherein the controller is configured to estimate a glucose metabolism 5condition or a lipid metabolism condition of the subject, based on the calculated index.
Ajima teaches of an electronic device provided with a sensor to obtain a pulse wave and a control unit to calculate indices on the basis of the obtained pulse wave (Abstract and Fig. 2). Ajima further teaches the control unit is configured to calculate an index passed on the pulse wave and estimate a glucose metabolism condition or a lipid metabolism condition (para. [0027], [0058], [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device disclosed by Amano to additionally include a controller to calculate an index based on a pulse wave, and estimate a glucose metabolism condition or a lipid metabolism condition of the subject, as taught by Ajima. Ajima teaches that a pulse wave can be used to estimate glucose metabolism or lipid metabolism of a subject in a non-invasive and short time (para. [0063]). One of ordinary skill in the art would recognize the benefit of estimating glucose or lipid metabolism in a non-invasive manner.
Regarding Claim 16, modified Amano discloses the electronic device according to claim 15.

Ajima further teaches the control unit is configured to calculate an index related to a reflected wave from the pulse wave in order to estimate the glucose metabolism condition or lipid metabolism condition (para. [0035-0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller disclosed by modified Amano to explicitly include an index calculated of a reflected wave in order to estimate the glucose metabolism condition or the lipid metabolism condition. Ajima teaches by calculating an index related to a reflected wave, time differences and magnitudes can be compared and used in order to estimate a glucose metabolism condition or a lipid metabolism condition (para. [0035]). 
Regarding Claim 17, Amano discloses the electronic device according to claim 1.
However, Amano does not explicitly disclose further comprising a 15controller configured to calculate an index based on a pulse wave acquired by detection of the displacement of the arm by the sensor, wherein the controller is configured to estimate blood fluidity of the subject, based on the calculated index.
Ajima teaches of an electronic device provided with a sensor to obtain a pulse wave and a control unit to calculate indices on the basis of the obtained pulse wave (Abstract and Fig. 2). Ajima further teaches the control unit is configured to estimate blood fluidity of the subject based on a calculated index of the sensor (para. [0036] and [0040]). It would have been obvious 
Regarding Claim 18, modified Amano discloses the electronic device according to claim 17.
However, modified Amano does not explicitly disclose wherein the controller is configured to calculate an index related to a reflected wave from the pulse wave acquired by the sensor, and estimate the blood fluidity of the subject, based on the calculated index related to the reflected wave.
Ajima further teaches the control unit is configured to calculate an index related to a reflected wave from the pulse wave in order to estimate the blood fluidity (para. [0035-0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller disclosed by modified Amano to explicitly include an index calculated of a reflected wave in order to estimate the blood fluidity of the subject. Ajima teaches by calculating an index related to a reflected wave, time differences between the forward and reflected wave are compared to determine the blood fluidity (para. [0036]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791